Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 15/998,659 is responsive to after-final amendment filed on 11/29/2021 in response to the Final Rejection of 09/29/2021. Claims 1-8, 11, and 13-15 have been cancelled. Claims 9 and 10 have been amended, where claim 9 is an independent claim. Currently, claims 9, 10, and 12 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 11/29/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.


Allowable Subject Matter
4. 	Claims 9, 10, and 12 are allowed.


REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:



The closest prior art found was Lee et al. US 2008/0240246 A1 and Zhao et al. (US 2016/0050419 A1), hereinafter referred to as Lee and Zhao, respectively, as noted in the last office action dated 09/29/2021.  In combination under 35 USC § 103, the foregoing references were found to teach the features of claim 9 prior to the recently filed amendments. It is noted that Claims 11-12 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Consequently, Applicant moved the content of claim 11 into independent claim 9. As such, the collective teachings of the above prior art do not reasonably disclose the features of claim 9.  Specifically, they do not address basing the N-pixel interval on the size of the coding unit for partitioning the coding unit from the reference location received in the bitstream, i.e., “An image decoding method comprising: obtaining, from a bitstream, partition reference location information indicating a reference location of one or more boundaries for partitioning a coding unit; determining the one or more boundaries by partitioning the coding unit by an N pixel interval from the reference location, based on the partition reference location information; partitioning a plurality of prediction units from the coding unit, based on the one or more boundaries; and performing a prediction of the plurality of prediction units, wherein the N pixel interval is one of an N integer pixel interval or an N sub-pixel interval, wherein the N pixel interval is based on a size of the coding unit.” as recited for example in independent claim 9.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 02/16/2016). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above Claims 9, 10, and 12 are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486